Case: 22-30262     Document: 00516526119         Page: 1     Date Filed: 10/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                  No. 22-30262                              FILED
                                Summary Calendar                     October 28, 2022
                                                                       Lyle W. Cayce
                                                                            Clerk
   Kimberly Ross,

                                                           Plaintiff—Appellant,

                                       versus

   Kilolo Kijakazi, Acting Commissioner of Social
   Security,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:20-cv-629


   Before Clement, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Kimberly Ross appeals a denial of Social Security disability benefits.
   We AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-30262     Document: 00516526119           Page: 2    Date Filed: 10/28/2022




                                    No. 22-30262


                                          I
          In June 2018, Ross applied for disability benefits, alleging that she had
   been disabled since August 29, 2016. She asserted that she had a tethered
   spinal cord, spinal bifida, diastematomyelia, disturbed sleep, cognitive
   impairments, pain in her back and legs, chronic fatigue, anxiety issues,
   incontinence, and numbness and tingling in her extremities. The Social
   Security Administration denied her claim a few months later.
          Ross requested a hearing before an administrative law judge (ALJ),
   but she fared no better there. The ALJ denied Ross’s claim, finding that
   while the medical record indicated Ross had severe back disorders, Ross
   could nevertheless perform the full range of light work, and could thus
   continue to perform her light or sedentary past relevant work. See
   20 C.F.R. §§ 404.1567(b), 416.967(b). The ALJ also denied Ross’s
   subsequent motion to reconsider. Ross asked the Appeals Council to review,
   but it declined to do so, making the ALJ’s decision the final decision of the
   Commissioner.
          Ross appealed to the district court. The court, after recommendation
   of a magistrate judge but upon full review of the record, found for the
   Commissioner. It explained that the Commissioner did not violate Ross’s
   right to due process; that the ALJ properly found that Ross lacked severe
   lumbar, thoracic, or cervical impairments; and that the ALJ did not abuse its
   discretion in how it represented and relied upon the opinions of Ross’s
   doctors, statements she made to those doctors, or her course of treatment.
          She now seeks our review.
                                         II
          But our review is limited. We look only to whether “the final decision
   [of the Commissioner] is supported by substantial evidence” and whether




                                          2
Case: 22-30262      Document: 00516526119          Page: 3    Date Filed: 10/28/2022




                                    No. 22-30262


   “the Commissioner used the proper legal standards to evaluate the
   evidence.” Whitehead v. Colvin, 820 F.3d 776, 779 (5th Cir. 2016) (per
   curiam) (quotations and citation omitted). We only find a Commissioner’s
   decision unsupported by substantial evidence when “no credible evidentiary
   choices or medical findings support the decision.” Id. (quotations and
   citation omitted). The decision must rest on “more than a scintilla [of
   evidence], but it need not be a preponderance.” Leggett v. Chater, 67 F.3d
   558, 564 (5th Cir. 1995) (quotations and citation omitted).
          Ross argues that the ALJ erred in two ways. First, says Ross, the ALJ
   failed to consider all relevant evidence. Ross points to scientific literature
   she submitted, as well as certain comments made by Ross’s doctors, that
   went undiscussed in the ALJ’s ultimate opinion. But as we have noted time
   and again, an “ALJ is not always required to do an exhaustive point-by-point
   discussion” of the evidence he reviews. Audler v. Astrue, 501 F.3d 446, 448
   (5th Cir. 2007). The ALJ here explained that his findings came only “[a]fter
   careful consideration of the entire record . . . .” Just because the ALJ did not
   mention Ross’s proffered literature or any specific physician commentary
   “does not necessarily mean that he failed to consider [them],” Hammond v.
   Barnhart, 124 F. App’x 847, 851 (5th Cir. 2005), especially where, as here,
   he wrote that he did. We find no error.
          Second, Ross contends that the ALJ took other evidence out of context.
   She first faults the ALJ for noting that one of her doctors wrote “that [her
   MRI] results were interesting but did not explain her pain syndrome.” Ross
   takes this to insinuate that the ALJ believes doctors failed to determine a
   cause for her pain, something she claims untrue. But the doctor did make
   that note, and the ALJ saying so isn’t a misrepresentation. And elsewhere,
   the ALJ agrees with Ross’s argued diagnosis, noting that “[t]he objective
   medical evidence supports a finding that . . . [Ross] had limitations due to her
   tethered spinal cord and diastematomyelia.”



                                          3
Case: 22-30262     Document: 00516526119           Page: 4   Date Filed: 10/28/2022




                                    No. 22-30262


          Next, Ross challenges the ALJ’s claim that she “did not have the sort
   of treatment that one would expect from an individual with disabling pain.”
   She saw eight doctors, says Ross, and underwent months of physical therapy
   and trials of medications. But the ALJ doesn’t disagree—he acknowledges
   that she saw multiple doctors, underwent physical therapy, and tried
   medication. What Ross seems to want is for the ALJ to have weighed that
   evidence differently and concluded her course of treatment was more
   involved. But that is not for us to say—we do not reweigh the evidence. See
   Garcia v. Berryhill, 880 F.3d 700, 704 (5th Cir. 2018) (“We will not re-weigh
   the evidence nor, in the event of evidentiary conflict or uncertainty, will we
   substitute our judgment for the Commissioner’s, even if we believe the
   evidence weighs against the Commissioner’s decision.” (quotations and
   citation omitted)).
          After that, Ross disputes the ALJ’s assertion that surgery was not
   recommended, claiming she was recommended surgery. Missing from her
   argument, however, is who recommended it. She points first to the fact that
   Dr. Greenfield gave her the option of surgery. But an option is not a
   recommendation—the record does not support that Greenfield advised Ross
   to get surgery. Ross’s second doctor, Dr. Soleau, also does not seem to have
   recommended surgery. He wrote that he believed “the risk of surgical
   treatment of this process far outweighs the benefit.” Nor does her third
   doctor, Dr. Sigler, appear to have recommended surgery. Though he writes
   that Ross “has been recommended to have surgery,”—seemingly referring
   to a recommendation by a different doctor—he notes that he has little
   experience with this condition and is “skeptical [that] surgery would help
   significantly with [Ross’s] pain.” All told, that the ALJ believed this record
   summed to the conclusion that Ross was not recommended surgery is not
   error. Rather, it was supported by significant evidence and lay within the




                                         4
Case: 22-30262      Document: 00516526119          Page: 5   Date Filed: 10/28/2022




                                    No. 22-30262


   ALJ’s discretion to resolve evidentiary conflicts. See Selders v. Sullivan, 914
   F.2d 614, 617 (5th Cir. 1990) (per curiam).
          Ross next disagrees that while she sought treatment for her symptoms,
   she “contemporaneous[ly]” informed doctors that she valued exercise and
   would continue to do it as best she could. Ross argues that these statements
   were months before her ultimate diagnosis, and that she ultimately had to
   reduce the exercise she could do. Maybe so, but the ALJ was not wrong that
   during the period under review, Ross told her doctors that she was doing
   yoga, got some symptomatic relief through exercise, and would continue to
   walk (even if that was all she could manage). Saying so is not
   misrepresentation.
          To sum up, the ALJ did not misrepresent the record and committed
   no error.
          AFFIRMED.




                                         5